Filed 6/9/21 P. v. Inzunza CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


THE PEOPLE,                                                           B301380

         Plaintiff and Respondent,                                    (Los Angeles County
                                                                      Super. Ct. No. LA084400)
         v.

MARIA MICHELLE INZUNZA et al.,

         Defendants and Appellants.




      APPEAL from a judgment of the Superior Court of
Los Angeles County. Michael Jesic, Judge. Affirmed in part and
remanded with directions.
      Edward H. Schulman, under appointment by the Court of
Appeal, for Defendant and Appellant Maria Michelle Inzunza.
      Donna L. Harris, under appointment by the Court of
Appeal, for Defendant and Appellant Rosa Manuela Barrientos.
      Xavier Becerra, Attorney General; Lance E. Winters, Chief
Assistant Attorney General; Susan Sullivan Pithey, Assistant
Attorney General; William H. Shin, Idan Ivri and Roberta L.
Davis, Deputy Attorneys General, for Plaintiff and Respondent.
                ___________________________________
      A jury convicted defendants and appellants Rosa Manuela
Barrientos and Maria Michelle Inzunza of first degree murder
(Count 1) and second degree attempted robbery (Count 2). As to
both Barrientos and Inzunza, the jury found true the special
circumstance allegation under Penal Code section 190.2,
subdivision (a)(17).1 For Barrientos, the jury also found true that
she personally used a firearm pursuant to section 12022.53,
subdivision (d) on both counts.2
      The trial court sentenced Barrientos to life without the
possibility of parole on the murder count and imposed a
consecutive term of 34 years to life on the attempted robbery
charge. Inzunza was sentenced to life without the possibility of

1       All further undesignated section references are to the Penal
Code.
2      Barrientos and Inzunza were both charged with identical
crimes – count 1, first degree murder in violation of section 187,
subdivision (a), and count 2, attempted second degree robbery in
violation of sections 211, 213, subdivision (b). The prosecution
also charged that the murder qualified as a special circumstance
under section 190.2, subdivision (a)(17).
       Barrientos was additionally charged with personally using
a firearm under section 12022.53, subdivision (d) on both counts.
It was also alleged, Barrientos had previously suffered a strike
prior under the California’s “Three Strikes” law. The same prior
was alleged as a five-year prior under section 667, subdivision (a).
Finally, as to both Barrientos and Inzunza, the prosecution
alleged that a principal was armed with a firearm under section
12022, subdivision (a)(1) on both counts.




                                  2
parole for the murder count and a consecutive term of three years
determinate for the robbery charge. Both filed a timely notice of
appeal.
       On appeal Barrientos contends: (1) trial counsel’s failure to
defend constitutes abandonment under U.S. v. Cronic (1984) 466
U.S. 648 (Cronic) and requires reversal of both counts, (2) trial
court’s sentence on count 2 violated section 654, (3) trial court’s
second strike sentence must be reversed as unauthorized because
the prior conviction was never found true, and (4) trial court’s
imposition of consecutive sentences based on factual findings by
the trial court violated her Sixth Amendment right to a jury trial
under Apprendi v. New Jersey (2000) 530 U.S. 466 (Apprendi).3
Inzunza contends the trial court’s imposition of life without the
possibility of parole on the murder count violated the Eighth
Amendment because the change in law under Senate Bill No.
1437 (2017-2018 Reg. Sess.) (SB 1437), as applied, fails to provide
a meaningful basis for distinguishing between those persons
deserving of special circumstance from those who are not. She
additionally raises two other contentions that are identical to
those made by Barrientos (contentions 2 and 4). As to
Barrientos’s contentions, the Attorney General concedes the
second strike prior conviction allegation was never found true.
On this as to Barrientos, we remand for resentencing on count 2.
As to Inzunza’s contentions, we agree her sentence on count 2
violated section 654 which, like for Barrientos, requires a remand
for resentencing. We otherwise affirm the judgment as to both
Barrientos and Inzunza.


3     The Apprendi contention was raised by Inzunza, joined by
Barrientos.




                                 3
       FACTUAL AND PROCEDURAL BACKGROUND
The Prosecution’s Case
       On Saturday, September 24, 2016, Inzunza’s friend,
Cynthia Aguirre along with her boyfriend, Yanatan Garcia, called
Inzunza to hang out. Garcia and Aguirre drove to South Central
Los Angeles to pick her up. Aguirre and Inzunza decided to also
invite Barrientos to join them. Barrientos and Inzunza were
involved in a romantic relationship. After Barrientos was picked
up, the four went to Garcia’s house to drink alcohol.
       Prior to reaching Garcia’s home, they went to several liquor
stores to buy alcohol. Once alcohol was obtained, they headed for
Garcia’s home to drink and hang out.
       After a few hours of drinking, Aguirre left Garcia’s home
with Inzunza and Barrientos. The three decided to buy more
alcohol. They drove to a liquor store on Sherman Way and
Bellaire Street. Aguirre was told not to park in the liquor store
parking lot but instead, to park on the street. Aguirre parked on
Bellaire Street with the emergency lights on. Barrientos and
Inzunza got out and went into the store. As Aguirre waited,
Barrientos and Inzunza came running back to the car. Inzunza
told Aguirre that Barrientos had gotten into a fight with the
store’s clerk. Aguirre drove away and eventually dropped the two
off at Barrientos’s home. Almost immediately, Inzunza called
Aguirre to come back. She then took the two to Inzunza’s
mother’s home. The next day, Aguirre heard that “something
terrible” occurred at the liquor store and that the police wanted
to talk to her.
       On September 24, 2016 around 11:57 p.m., officers from the
Los Angeles Police Department were dispatched to A&D Liquor
Mart located on Sherman Way and Bellaire in North Hollywood,




                                4
California to investigate a possible crime. They located a
“demand note” on the ground at the entrance of the market which
said “Real simple. Give us the fucking money from the register or
we will fucking kill you.” The store clerk, Mohammed Kalam,
was found lying on the ground behind the counter. He was
deceased with a single gunshot wound to his face.
      The surveillance video from A&D Liquor Mart captured the
incident from various angles. The video shows two women
approach Kalam who is behind the counter. One of the women
wore black clothing with a Chicago Bulls baseball cap. The other
was in a striped hoodie. The one dressed in black handed Kalam
a note which Kalam tossed back. This repeated several times.
The one dressed in black then read the note to Kalam. The
woman in the hoodie pulled out a handgun and pointed it at
Kalam. As Kalam moved towards a cordless phone, the woman
in the hoodie tracked him with her gun and pulled the trigger but
the gun jammed. She tried to unjam the gun and pulled the
trigger again, but the gun did not fire. After again attempting to
unjam the gun, she raised the gun and pointed at Kalam’s face.
She pulled the trigger. This time, the gun fired dropping Kalam
to the ground. The woman in black with the baseball cap reached
over to the register but was unable to open it. Both women are
captured running out of the store.
      Homicide detectives from the Los Angeles Police
Department obtained still photographs from the surveillance
video. Barrientos’s sister identified her as the person in the
hoodie. Barrientos was further identified by Inzunza’s mother,
by Barrientos’s brother’s girlfriend, as well as by Aguirre.




                                5
       The demand note was dusted for finger prints. Several
latent prints were lifted. The latent prints were compared to
prints belonging to both. The latent prints matched.
       On September 24, 2016 around 5:35 p.m., Barrientos and
Inzunza exchanged text messages about “us[ing] the strap.” A
“strap” is vernacular for a firearm.
Defense Evidence
       Neither Barrientos nor Inzunza testified or offered any
witnesses or evidence on their behalf.
                           DISCUSSION
I.     Barrientos’s Claim of Trial Counsel’s Abandonment
       Barrientos claims that her “[t]rial counsel’s complete
failure to subject the prosecution’s case to meaningful adversarial
testing affected every aspect of trial, resulting in the functional
equivalent of the complete denial of [her] due process right to a
fair trial and her Sixth Amendment right to effective assistance
of counsel.” Citing Cronic, supra, 466 U.S. 648, Barrientos
contends prejudice is presumed and a reversal required. We
disagree.
A.     Legal Principles
       “Under Cronic, if defense counsel ‘entirely fails to subject
the prosecution’s case to meaningful adversarial testing, then
there has been a denial of Sixth Amendment rights that makes
the adversary process itself presumptively unreliable,’ and the
conviction must be reversed without further prejudice analysis.
[Citation.] ‘A complete denial of counsel at a critical stage of the
proceedings’ is sufficient to trigger the Cronic presumption of
prejudice. [Citation.] ‘But when the defendant is represented by
counsel, the [Cronic] presumption of prejudice will only stand
when counsel entirely failed to subject the prosecution’s case to




                                 6
meaningful adversarial testing. [Citations.]’ [Citation.]
Otherwise, ‘specific errors and omissions’ by trial counsel must
generally be litigated as ineffective assistance of counsel claims
under Strickland [v. Washington (1984) 466 U.S. 668
(Strickland)]. [Citation.]” (People v. Banks (2014) 59 Cal.4th
1113, 1169-1170, abrogated on other grounds in People v. Scott
(2015) 61 Cal.4th 363, 391 & fn. 3.)
       Where the Cronic presumption does not apply, the burden
falls on the defendant challenging her counsel’s performance to
establish relief. (Strickland, supra, 466 U.S. at p. 687.) To
obtain relief based on a claim of ineffective assistance of counsel,
an appellant must establish (1) that her counsel’s performance
was so deficient that it amounted to a failure to function as the
“counsel” guaranteed by the Sixth Amendment, and (2) that the
deficiency prejudiced the outcome. (See Strickland at p. 687; and
see, e.g., People v. Pensinger (1991) 52 Cal.3d 1210, 1252.) An
attorney’s performance is deficient under Strickland when his
conduct falls below objective standards of reasonableness under
prevailing professional norms. (Strickland, at p. 688.) Prejudice
under Strickland is established where there is a reasonable
probability that, absent counsel’s alleged errors, the outcome of
the proceeding would have been different. (Id. at p. 694.) “A
reasonable probability is a probability sufficient to undermine
confidence in the outcome.” (Ibid.)
B.     Analysis
       Barrientos claims the Cronic presumption applies because
“[c]ounsel did not file any pretrial motions and did not make any
oral motions in limine prior to or during the course of the trial.
Counsel initially reserved opening statement but later did not
make an opening statement before resting. Counsel made no




                                 7
effort to cross examine 13 of the 16 prosecution witnesses at
trial.” Barrientos further argues, “[c]ounsel rested without
presenting any affirmative witnesses, evidence or defense.
Counsel did not request any jury instructions beyond those
proposed by the trial court and did not object to the admission of
any of the prosecution exhibits. . . . Counsel’s abandonment of
[Barrientos] became complete once he waived closing argument, a
critical stage of trial at which assistance of counsel is vital.”
       The Attorney General counters, “[t]his case does not
present the type of situation addressed by Cronic, where ‘the
process loses its character as a confrontation between
adversaries.’ ” (Cronic, supra, 466 U.S. at pp. 656-657.) In
support of its position, the Attorney General points to counsel’s
adversarial actions taken during the trial including: (1) having a
question removed from the juror questionnaire, (2) reading the
completed questionnaires, thoroughly questioning prospective
jurors, moving to dismiss two jurors for cause, and exercising
peremptory challenges, (3) making evidentiary objections at trial,
(4) strategically agreeing to stipulate to the victim’s cause of
death, (5) joining in a defense motion to deny the prosecution’s
request to have Aguirre declared as an unavailable witness, (6)
cross-examining three witnesses, (7) discussing with Barrientos
her right, and, decision whether to testify, and (8) pointing out
errors in the verdict forms before they were given to the jury.
       Our review of the record shows Barrientos and Inzunza
faced what the prosecutor called “a mountain of evidence.” The
video evidence from A&D Liquor Mart, the demand note, the
fingerprint match, the testimony of Aguirre placing Barrientos
and Inzunza at A&D Liquor Mart when the incident occurred,
and the identification of the still photographs by family members,




                                8
left no wiggle room whatsoever. Rather than give up as
Barrientos claims, counsel for Barrientos fought to defend his
client when circumstances adverse to his client came up during
the trial.
       For example, during the prosecutor’s examination of
Barrientos’s mother, Luisa Ilina Camay who was hostile to the
prosecutor’s questions, the prosecutor attempted to have Camay
identify Barrientos from a booking photograph. After the
prosecutor marked the booking photo as an exhibit, counsel for
Barrientos requested a side bar.
“[Counsel for Barrientos:] Judge, we need a sidebar.
“The Court: . . . We’re outside the presence of the jury.
“[Counsel for Barrientos:] It’s a booking photo. I don’t think – – I
think it should be sanitized.
“The Court: Yeah. I’m going to ask that you fold it so it’s just
showing the picture and for the jury just submit a photo.”
       When discussing jury instructions with the trial court,
counsel for Barrientos sought changes to CALCRIM No. 540A4
from the trial court’s draft:

4     CALCRIM No. 540A is an instruction on the first degree
felony-murder rule for the actual killer. The instruction as given
read as follows:
      “The defendants are also charged in Count 1 with murder,
under a theory of felony murder.
      “To prove that the defendant is guilty of first degree
murder under this theory, the People must prove that:
      “1. The defendant committed or attempted to commit
Robbery;
      “2. The defendant intended to commit Robbery;
      “AND
      “3. While committing or attempting to commit Robbery,
the defendant caused the death of another person.




                                 9
“The Court: Okay. Now, as to 540A, [counsel for Barrientos], you
had brought up an issue with the court as we were getting ready
to go on the record and go over instructions. I know you were
concerned with the way it’s worded with the defendants’ names
being in it.
“[Counsel for Barrientos:] That’s correct.
“The Court: Can you explain what you’re – – you’re concerned
where it says, ‘Defendant Barrientos,’ and – – this is as to 540A.
That is charges with murder under the felony rule and then 540
by defendant Maria Inzunza may also be guilty of murder. Your
issue is with having their names, and the court almost implying
that they’re the ones who did certain acts?
“[Counsel for Barrientos:] Right. And I expressed that off the
record.”
       The trial court and all counsel continued to discuss whether
the names were to remain or come out from CALCRIM No. 540A.
The prosecutor voiced concerns about using the word
“defendants” in CALCRIM No. 540A as requiring him to prove
the elements in that instruction as to both Barrientos and

       “A person may be guilty of felony murder even if the killing
was unintentional, accidental, or negligent.
       “To decide whether the defendant committed or attempted
to commit Robbery, please refer to the separate instructions that
I have given you on that crime. You must apply those
instructions when you decide whether the People have proved
first degree murder under a theory of felony murder.
       “The defendant must have intended to commit the felony of
Robbery before or at the time that she caused the death.
       “It is not required that the person die immediately, as long
as the act causing death occurred while the defendant was
committing the felony.”




                                10
Inzunza, even though only one of them committed the fatal act.
The trial court continued:
“The Court: I’m not really happy about this. Your theory is that
Rosa Barrientos is the shooter; is that correct?
“[The Prosecutor:] Yes.
“The Court: And that Maria Inzunza was --
“[The Prosecutor:] Did not commit a fatal act.
“The Court: Right.
“[The Prosecutor:] Correct.
“The Court: Over the defense objection I’m going to leave the
names in. I’m changing too many things.
“[Counsel for Barrientos:] I’m sorry. I strongly object to this
because what’s going on – – what’s going on is it can only be
interpreted by this jury that a specific person did in fact
specifically do X, Y, or Z, whatever it is. And that’s not – – that’s
a bad thing because it does imply the court’s taking a position. I
don’t care about [the prosecutor’s] theories. I don’t care about
any of [it]. It’s for the jury to decide who did what. And the rest
of it falls in place.
“The Court: No. I understand that. And that’s just – – hold on.
Let me check the hard copy.
“[Counsel for Barrientos:] His theory is his theory. All I’m
saying is the purpose of the instructions is to guide this jury, not
to pick a theory or pick a party. That’s for [the prosecutor] to
explain.”
The trial court decided to strike Barrientos’s name from
CALCRIM No. 540A.
        “Meaningful advocacy” as discussed in Cronic must not be
viewed in a vacuum. Appropriate defensive strategies often
depend on the weakness of the prosecutor’s case. When, as here,




                                 11
the prosecutor’s evidence is strong, defensive strategies narrow
and become limited. In this difficult case, counsel for
Barrientos’s forceful advocacy to ensure that the trial court
remained neutral in its wording on CALCRIM No. 540A shows,
far from abandoning his client, he was strategically picking his
battles. As the examples identified by the Attorney General
show, counsel for Barrientos tactically chose when to fight. The
totality of the record does not support Barrientos’s position that
she was abandoned. As such, the presumption of prejudice under
Cronic does not apply. Instead, Barrientos must overcome
Strickland’s burden on ineffective assistance of counsel.
       Barrientos identifies various alleged failures by her counsel
as bases of her claim of ineffective assistance of counsel. She
must show both (1) deficient performance, and (2) prejudice.
(Strickland, supra, 466 U.S. at p. 687.)
       As noted earlier in this section of the opinion, Barrientos
faults her counsel on various grounds including: (1) not filing any
pretrial motions nor making any oral motions in limine prior to
or during the course of the trial, (2) not making an opening
statement before resting, (3) not cross-examining 13 of the 16
prosecution witnesses at trial, (4) resting without presenting any
affirmative witnesses, evidence or defense, (5) not requesting any
jury instructions beyond those proposed by the trial court and not
objecting to the admission of any of the prosecution exhibits, and
(6) waiving closing argument.
       Other than faulting her counsel for not investigating a
mental defense, Barrientos does not provide much analysis on
other alternative actions that counsel should have taken. What
pretrial motion or motion in limine should counsel have made?
What jury instruction should counsel have requested? What




                                12
exhibit by the prosecutor should counsel have objected to?
Barrientos does not answer any of these questions. The
decisional law is clear that “[c]ounsel is not ineffective for failing
to make frivolous or futile motions. [Citation.]” (People v.
Thompson (2010) 49 Cal.4th 79, 122.) Additionally, a failure to
make a futile objection is not ineffective assistance. (People v.
Diaz (1992) 3 Cal.4th 495, 562.)
      Concerning cross-examination, it is fair to say the most
damaging pieces of evidence against Barrientos as well as
Inzunza, were not live witnesses, but rather, physical evidence –
the surveillance video from A&D Liquor Mart and the demand
note including the lifted latent prints. Our review of the record
reveals the actual presentation of the evidence took a mere two
and a half days packed with 16 witnesses. Except for Aguirre
who was with Barrientos and Inzunza at A&D Liquor Mart when
the incident occurred, and Garcia who testified about Barrientos
and Inzunza “hanging out” at his home prior to the incident, all of
the other witnesses’ testimony were very short in duration.
Indeed, counsel for Inzunza also decided not to cross-examine
eight of the 16 witnesses called by the prosecution, and, where he
decided to cross-examine, it was also very short. “As to whether
certain witnesses should have been more rigorously
cross-examined, such matters are normally left to counsel’s
discretion and rarely implicate inadequacy of representation.
[Citations.] Defendant identifies no exculpatory or impeachment
evidence that counsel could have revealed by further questioning
of prosecution witnesses and that would have produced a more
favorable result at trial.” (People v. Cox (1991) 53 Cal.3d 618,
662, fn. omitted, disapproved on other grounds in People v. Doolin
(2009) 45 Cal.4th 390, 421, fn. 22, and superseded by statute on




                                 13
other grounds as stated in Jones v. Superior Court (1994)
26 Cal.App.4th 1202, 1210.)
      People v. Carter (2005) 36 Cal.4th 1114 (Carter) is
instructive. Carter was a capital homicide prosecution where the
appellant claimed his trial counsel was ineffective by failing to
make an opening statement, present any evidence on defendant’s
behalf, and make any substantive closing argument. (Id. at
p. 1188.) The appellant in Carter had been accused of five total
murders of which he faced trial on three committed in
Los Angeles. The other two were from Alameda and San Diego
counties and introduced as other crimes evidence under Evidence
Code section 1101, subdivision (b) in the trial conducted in
Los Angeles County. (Carter, at p. 1146.)
      In finding no ineffective assistance, the Carter court noted,
“[e]ach one of counsel’s decisions—to forgo making an opening
statement, present a defense, or offer more than a brief
summation—was tactical. In view of the strong evidence directly
linking defendant to the charged murders, as well as the looming
prospect of other capital trials in Alameda and San Diego
Counties arising out of the deaths of Tok Kim and Janette
Cullins, reasonably competent counsel could have determined to
hear the prosecution’s case prior to deciding whether to present a
defense, and further could have determined that counsel’s
summation ought to be limited to inviting the jury to consider
whether the prosecution actually had met its burden of
establishing guilt beyond a reasonable doubt. [Citation.]”
(Carter, supra, 36 Cal.4th at p. 1189.)
      While Barrientos did not face additional charges in other
counties as in Carter, the prosecution’s case against her was
equally overwhelming. Counsel for Barrientos knew he had to




                                14
walk a fine line. If he pushed too hard, he could potentially turn
the jurors against his client even more. What occurred during
closing argument is illuminating. The prosecution relied on
alternate theories of first-degree murder liability under willful,
deliberate premeditation, and, the felony-murder rule. Added to
this were instructions on principals, aiders and abettors,
attempted robbery and the instructions on special circumstance.5
Recognizing the layers of complexities involved in the jury
instructions, the prosecutor in his closing argument noted, “And
there are a lot of jury instructions. And the jury instructions,
they have parts and subparts and then sub-subparts. And just
when you think you’re at the end of [one] there’s yet another
section. And it’s a forest of different bullet points and numbers.
And I know it’s complicated.” Added to this, the prosecutor
argued that Barrientos and Inzunza were both principals and


5     The trial court instructed the jury using CALCRIM.
Among other instructions, the trial court gave Nos. 400 (Aiding
and Abetting: General Principles), 401 (Aiding and Abetting:
Intended Crimes), 500 (Homicide: General Principles), 520 (First
or Second Degree Murder With Malice Aforethought), 521 (First
Degree Murder), 540A (Felony Murder: First Degree – Defendant
Allegedly Committed Fatal Act), 540B (Felony Murder: First
Degree – Coparticipant Allegedly Committed Fatal Act), 548
(Murder: Alternative Theories), 640 (Deliberations and
Completion of Verdict Forms: For Use When Defendant Is
Charged With First Degree Murder and Jury is Given Not Guilty
Forms for Each Level of Homicide), 700 (Special Circumstances:
Introduction), 703 (Special Circumstances: Intent Requirement
for Accomplice After June 5, 1990 – Felony Murder), 730 (Special
Circumstances: Murder in Commission of Felony), and 1600
(Robbery).




                                15
aiders/abettors to each other in committing the attempted
robbery. There existed a possibility for jury confusion.
       At the end of the prosecutor’s initial closing argument, the
trial court asked:
“The Court: . . . The People have now finished their closing
argument. I know that the [two] of you had been deciding
whether or not you wanted to give a closing argument in this
case. Have you decided that yet?
“[Counsel for Inzunza:] Yes.
“The Court: And what is that decision?
“[Counsel for Inzunza:] We’re going to waive.
“The Court: Okay. And I just want to be clear. This is for
strategic purposes as to both of you; is that correct?
“[Counsel for Barrientos:] That is correct.
“[Counsel for Inzunza:] Yes.”
       Given the multiplicity of instructions combined with the
strength of the prosecution’s evidence against Barrientos, a
reasonably competent attorney could have determined a
probability existed for jury confusion and that making a closing
argument would only provide the prosecutor with an additional
opportunity to clarify them. Not making a closing argument was
tactical.
       For the above reasons, Barrientos has failed to establish
that her counsel’s alleged failures were deficient under prevailing
professional norms and that they resulted in prejudice to her
case.
II.    Inzunza’s Eighth Amendment Claim
       Inzunza contends her sentence to life without the
possibility of parole violates the Eighth Amendment’s
proscription against cruel and unusual punishment because post-




                                16
SB 1437, proof of culpability as a non-killer aider and abettor for
a felony murder based special circumstance under section 190.2,
subdivision (a)(17) requires nothing more than proving first
degree felony murder under section 189, subdivision (e)(3).
Therefore, as applied, California’s statutory scheme fails to
provide a meaningful basis for distinguishing between those
persons deserving special circumstance punishment from those
who do not. As such, Inzunza asserts, she is entitled to have her
sentence modified from life without the possibility of parole down
to a term of 25 years to life. We disagree.
Analysis
       Inzunza’s contention centers on the passage of SB 1437
which amended section 189.6 Under section 189, subdivision (e),
SB 1437 narrowed the liability for first degree felony murder to:
1) the actual killer, 2) the aider and abettor who intended to kill,
and 3) the aider and abettor who was a major participant and
acted with reckless indifference to human life. (§ 189, subd.
(e)(1)–(3).)
       Inzunza contends, “California’s felony-murder based special
circumstance of attempted robbery is unconstitutionally applied
when, as here, the state’s theory for the predicate offense – first
degree felony murder based on aiding and abetting principles –
requires proof of elements identical to those necessary to
establish that special circumstance pursuant to . . . section 190.2,

6      SB 1437 also amended section 188, eliminating murder
liability under the natural and probable consequences doctrine
and added section 1170.95 creating a retroactive petition
procedure. On the elimination of the natural and probable
consequences doctrine, see People v. Gentile (2020) 10 Cal.5th
830, 839 (Gentile).




                                17
subdivisions (a)(17) and (d). This statutory scheme provides no
meaningful basis for distinguishing between first degree felony-
murderers punishable by 25 years-to-life in prison from those
who commit this special circumstance but who are punishable by
either or [sic] life imprisonment without possibility of parole or
death.”7 Inzunza relies on Lowenfield v. Phelps (1988) 484 U.S.
231 and claims California’s statutory scheme is distinguishable
from those where the high court has permitted the use of the
same facts to determine death eligibility and as a penalty factor
for consideration in capital cases.
       The Attorney General counters that Inzunza lacks standing
to challenge the statutory scheme because she was not sentenced
to death. Additionally, the Attorney General argues that section
1170.95 is the exclusive remedy to seek relief based on the
changes that SB 1437 made to the law of murder.
       “[S]tanding in federal courts is limited by article III of the
United States Constitution.” (Reycraft v. Lee (2009) 177
Cal.App.4th 1211, 1217.) “In assessing standing, California
courts are not bound by the ‘case or controversy’ requirement of
article III of the United States Constitution . . . . ‘California
decisions . . . generally require a plaintiff to have a personal



7       Punishment for first degree murder is prescribed under
section 190, subdivision (a) which states, “Every person guilty of
murder in the first degree shall be punished by death,
imprisonment in the state prison for life without the possibility of
parole, or imprisonment in the state prison for a term of 25 years
to life. The penalty to be applied shall be determined as provided
in Sections 190.1, 190.2, 190.3, 190.4, and 190.5.” (§ 190, subd.
(a).)




                                 18
interest in the litigation’s outcome.’ [Citation.]” (Bilafer v.
Bilafer (2008) 161 Cal.App.4th 363, 370.)
       The federal cases cited by the Attorney General do not
control the pathway to California’s appellate courts.8 In any
event, we do not read Inzunza’s contention as challenging
California’s capital punishment scheme generally. Instead, she
uses the rubric of the capital punishment jurisprudence to argue
under the current/relevant statutory laws on murder and special
circumstances, as applied, the imposition of life without the
possibility of parole is not properly narrowed from the category of
individuals convicted of first degree felony murder as non-killer
aiders and abettors. Standing does not preclude her from making
this challenge.
       In Gentile, supra, 10 Cal.5th 830, the California Supreme
Court held that section 1170.95 is the exclusive remedy for
retroactive relief on non-final convictions obtained before the
law’s effective date. (Gentile, at pp. 851-852.)
       SB 1437 took effect on January 1, 2019.9 Section 1170.95
established a retroactive procedure which allows those “convicted
of felony murder or murder under a natural and probable
consequences theory [to] file a petition with the court that
sentenced the petitioner to have the petitioner’s murder
conviction vacated and to be resentenced on any remaining


8    The Attorney General cites Allen v. Wright (1984) 468 U.S.
737 and Houston v. Roe (9th Cir. 1999) 177 F.3d 901.
9     The California Legislature passed SB 1437 in 2018, and the
bill was signed by the Governor on September 30, 2018. As a bill
enacted at a regular session, the bill became effective on
January 1, 2019. (See Cal. Const., art. IV, § 8, subd. (c)(1).)




                                19
counts . . . .” (§ 1170.95, subd. (a).) Individuals seeking relief
must meet three conditions: “(1) A complaint, information, or
indictment was filed against the petitioner that allowed the
prosecution to proceed under a theory of felony murder or murder
under the natural and probable consequences doctrine[,] [¶] (2)
The petitioner was convicted of first degree or second degree
murder following a trial or accepted a plea offer in lieu of a trial
at which the petitioner could be convicted for first degree or
second degree murder[, and] [¶] (3) The petitioner could not be
convicted of first or second degree murder because of changes to
Section 188 or 189 made effective January 1, 2019.” (Id., subd.
(a)(1)-(3).)
       Inzunza is not seeking relief provided under section
1170.95: she is not asking to have her murder conviction vacated
and to be sentenced on the remaining count. She is not claiming
that her murder conviction is invalid based on the change to
section 189 amended by SB 1437. Section 1170.95 is not a bar to
raising this contention.
A.     The “Narrowing” Process in Capital Punishment
Jurisprudence
       The United States Supreme Court explained that, “[t]o
avoid . . . constitutional flaw, [a state’s law] must genuinely
narrow the class of persons eligible for the death penalty and
must reasonably justify the imposition of a more severe sentence
on the defendant compared to others found guilty of murder.”
(Zant v. Stephens (1983) 462 U.S. 862, 877.)
       “The United States Supreme Court’s capital punishment
jurisprudence rests on the principle that ‘ “ ‘the infliction of a
sentence of death under legal systems that permit this unique
penalty to be . . . wantonly and . . . freakishly imposed’ ” ’ violates




                                  20
the Eighth and Fourteenth Amendments to the federal
Constitution. [Citations.] [¶] The high court has drawn a
distinction between two aspects of capital sentencing: ‘narrowing’
and ‘selection.’ ‘Narrowing’ pertains to a state's ‘legislative
definition’ of the circumstances that place a defendant within the
class of persons eligible for the death penalty. [Citations.] To
comport with the requirements of the Eighth Amendment, the
legislative definition of a state’s capital punishment scheme that
serves the requisite ‘narrowing’ function must ‘circumscribe the
class of persons eligible for the death penalty.’ [Citation.]”
(People v. Bacigalupo (1993) 6 Cal.4th 457, 465.)
       Our research has not turned up any non-capital
punishment cases – specifically, those involving life without the
possibility of parole sentences – utilizing the rubric of the capital
punishment jurisprudence to assess whether a sentence violates
the Eighth Amendment’s proscription against a cruel and
unusual punishment. For non-capital cases, the United States
Supreme Court has set out a three-part test to determine
“whether a sentence is so disproportionate that it violates the
Eighth Amendment: ‘(i) the gravity of the offense and the
harshness of the penalty; (ii) the sentences imposed on other
criminals in the same jurisdiction; and (iii) the sentences imposed
for commission of the same crime in other jurisdictions.’
[Citation.]” (Ewing v. California (2003) 538 U.S. 11, 22 (Ewing).)
       In California, when defendants challenge their non-capital
sentence on the ground it violates the Eight Amendment, the
three-part test described in Ewing is routinely used. People v.
Johnson (2010) 183 Cal.App.4th 253, is a fair example. In
Johnson, the non-killer aider and abettor was charged with
attempted robbery, murder under a theory of felony murder, and




                                 21
a section 190.2, subdivision (a)(17) special circumstance. The
appellant claimed her life without the possibility of parole
sentence was cruel and unusual under the Eighth Amendment
based on her non-lethal conduct in the underlying felony. In
analyzing the Eighth Amendment claim, the Johnson court
noted, “[w]e, like the trial court when it determined the sentence
and when it later refused to modify the sentence, use a three-
pronged approach to determine whether a particular sentence is
grossly disproportionate. First, we review ‘the nature of the
offense and/or the offender, with particular regard to the degree
of danger both present to society.’ [Citation.] Second, we
compare the challenged punishment with punishments
prescribed for more serious crimes in our jurisdiction. [Citation.]
Third, and finally, we compare the challenged punishment to
punishments for the same offense in other jurisdictions.
[Citation.] The importance of each of these prongs depends upon
the facts of each specific case. [Citation.] Indeed, we may base
our decision on the first prong alone. [Citation.]” (Johnson, at
pp. 296-297.) The method of analysis Inzunza asks us to conduct
is not how appellate courts analyze an Eighth Amendment claim
of cruel and unusual punishment for non-capital judgments.
B.     Capital Punishment Jurisprudence Does Not Apply
to Inzunza’s Claim
       Inzunza was sentenced to life without the possibility of
parole.10 Inzunza, however, asks us to conduct the high court’s

10    On August 22, 2019, the trial court sentenced Inzunza to a
term of life without the possibility of parole on count 1 for the
murder, and a consecutive determinate term of three years on
count 2 for the attempted robbery, to run consecutive pursuant to
section 669.




                                22
“narrowing” analysis applicable in capital punishment appeals
despite her non-capital judgment. She cites People v. Banks
(2015) 61 Cal.4th 788 (Banks), People v. Estrada (1995) 11
Cal.4th 568 (Estrada), and People v. Garcia (1984) 36 Cal.3d 539
(Garcia), and argues even though she was not sentenced to death,
“[t]he proper construction of these statutes in this non-capital
case must be consistent with its construction in a capital case.”
As will be explained below, these cases do not support her
position.
       In Tison v. Arizona (1987) 481 U.S. 137 (Tison), the high
court held that “major participation in the felony committed,
combined with reckless indifference to human life, is sufficient to
satisfy the Enmund culpability requirement.”11 (Id. at p. 158.)
In response to Tison, when Proposition 115, called the “Crime
Victims Justice Reform Act,” was passed by the electorate in
1990, it added section 190.2, subdivision (d).12 When the


11     In Enmund v. Florida (1982) 458 U.S. 782, the high court
held, “Enmund did not kill or intend to kill and thus his
culpability is plainly different from that of the robbers who killed;
yet the State treated them alike and attributed to Enmund the
culpability of those who killed the [victims]. This was
impermissible under the Eighth Amendment.” (Id. at p. 798.)
12     Section 190.2, subdivision (d) states, “Notwithstanding
subdivision (c), every person, not the actual killer, who, with
reckless indifference to human life and as a major participant,
aids, abets, counsels, commands, induces, solicits, requests, or
assists in the commission of a felony enumerated in paragraph
(17) of subdivision (a) which results in the death of some person
or persons, and who is found guilty of murder in the first degree
therefor, shall be punished by death or imprisonment in the state
prison for life without the possibility of parole if a special




                                 23
prosecution files a section 190.2, subdivision (a)(17) special
circumstance allegation against a non-killer aider and abettor
under the felony-murder rule, they must prove that the
accomplice was a major participant who acted with reckless
indifference to human life beyond a reasonable doubt before
capital punishment, or, life without the possibility of parole may
be imposed. (§ 190.2, subd. (d).)
       In Banks, supra, 61 Cal.4th 788, our Supreme Court
provided criminal law practitioners and lower courts with specific
guidance on the requirements of “major participation” and
“reckless indifference to human life” for a non-killer aider and
abettor when a felony murder special circumstance is alleged
pursuant to section 190.2, subdivision (a)(17). The Banks court
explained, “the standards we articulate, although developed in
death penalty cases, apply equally to cases like this one involving
statutory eligibility under section 190.2(d) for life imprisonment
without parole.” (Banks, at p. 804.) Banks, however, was not
concerned with the “narrowing” process in capital punishment
jurisprudence as in a death penalty appeal, but instead, on the
constitutional requirements discussed in Tison – facts that
support “major participation” and “reckless indifference to human
life.” (Id. at pp. 804-811.) The Banks court’s reference to meeting
constitutional standards relates to Tison’s analysis on these legal
requirements for non-killer aiders and abettors when a felony
murder special circumstance is alleged under section 190.2,
subdivision (a)(17) applied under section 190.2, subdivision (d).



circumstance enumerated in paragraph (17) of subdivision (a) has
been found to be true under Section 190.4.”




                                24
      Estrada and Garcia are also equally unavailing. The main
contention in Estrada centered on whether the trial court had a
sua sponte duty to define “reckless indifference to human life.”
(Estrada, supra, 11 Cal.4th at pp. 574-575.) Discussing Tison as
the source for the language used in section 190.2, subdivision (d),
Estrada explained, “Tison was concerned with whether
imposition of the death penalty on an accomplice to a felony
murder who neither killed nor intended to kill the victim would
violate the Eighth or Fourteenth Amendments. . . . Tison is the
source of the language of section 190.2(d), and the constitutional
standards set forth in that opinion are therefore applicable to all
allegations of a felony-murder special circumstance, regardless of
whether the People seek and exact the death penalty or a
sentence of life without parole.” (Estrada, at pp. 575-576.)13 As
in Banks, Estrada did not analyze the “narrowing” process within
the high court’s capital punishment jurisprudence.
      Garcia is a 1984 case that predates our current law as well
as Tison (published in 1987) on the requirements for non-killer
aiders and abettors charged with a felony murder special
circumstance under section 190.2, subdivision (a)(17). Until
Proposition 115 changed the requirements to the Tison standard,
prosecutors were required to prove that the non-killer aiders and
abettors for felony murder special circumstance possessed the
intent to kill. (See Carlos v. Superior Court (1983) 35 Cal.3d 131,
145 [“We conclude that the history of the initiative, as well as its
wording, supports a construction limiting the felony murder

13    Estrada ultimately held, trial courts did not have a sua
sponte duty to define “reckless indifference to human life,”
because “[t]he phrase . . . does not have a technical meaning
peculiar to the law . . . .” (Estrada, supra, 11 Cal.4th at p. 578.)




                                  25
special circumstances to persons who intend to kill or aid in a
killing.”], superseded by statute recognized in Banks, supra,
61 Cal.4th at p. 798.) In Garcia, the trial court had omitted to
instruct the jury on intent to kill for the special circumstance
allegation. Garcia noted, “[t]he United States Supreme Court
decisions make it clear that when intent is an element of a crime,
an instruction directing the jury to find or conclusively presume
intent denies due process, regardless of the weight of the
evidence.” (Garcia, supra, 36 Cal.3d at p. 551.) Again, as in
Banks and Estrada, Garcia was not concerned with the
“narrowing” process within the high court’s capital punishment
jurisprudence.
       Inzunza is mistaken about the constitutional consistency
discussed in Banks and Estrada. The consistency discussed is
not with the “narrowing” process within the high court’s capital
punishment jurisprudence. Rather, the required consistency is
on the Tison standards of “major participation” and “reckless
indifference to human life.” This is so because section 190.2,
subdivision (d) requires proof of “major participation” and
“reckless indifference to human life” when a special circumstance
is alleged pursuant to section 190.2, subdivision (a)(17) against a
non-killer aider and abettor whether the prosecution seeks the
punishment of death or life without the possibility of parole. The
same constitutional standards under Tison applies. As such, we
decline Inzunza’s invitation to conduct the “narrowing” analysis
under the capital punishment jurisprudence to resolve her
contention.
       Instead, we again look to Banks and Estrada for answers.
Estrada explained that “Tison was concerned with whether
imposition of the death penalty on an accomplice to a felony




                                26
murder who neither killed nor intended to kill the victim would
violate the Eighth or Fourteenth Amendments. The decision
itself does not stand for the proposition that imposition of a
penalty less severe than death, such as life imprisonment without
parole, would offend constitutional principles in the absence of
proof of ‘reckless indifference to human life.’ [Citation.]”
(Estrada, supra, 11 Cal.4th at p. 575, italics added.) In Banks,
the California Supreme Court noted, “[a]s a purely constitutional
matter, nothing would foreclose California from imposing life
imprisonment without parole sentences on felony murderers with
[Appellant’s] degree of culpability. [Citations.]” (Banks, supra,
61 Cal.4th at p. 804.)
       Stated differently, for non-killer aiders and abettors under
the felony-murder rule, California’s statutory requirement under
section 190.2, subdivision (d) to prove “major participant” and
“reckless indifference to human life” when imposing the
punishment of life without the possibility of parole is not
constitutionally compelled under Tison. Undoubtedly, SB 1437,
by amending section 189, has raised the requirement for first
degree felony murder on non-killer aiders and abettors to the
Tison standard – a standard under which a state could
potentially exact the punishment of death. (See § 189, subd.
(e)(3).) Currently under California law, the standard of murder
liability for non-killer aiders and abettors under the change made
by SB 1437 to section 189, and, the special circumstance
requirements of section 190.2, subdivision (d), both meet the
Tison standard for imposing capital punishment. While we
express no views as to whether SB 1437 impacts the “narrowing”
analysis under capital punishment jurisprudence if a defendant
is sentenced to death, here, no such judgment applies. Instead,




                                27
Inzunza was sentenced to life without the possibility of parole. If
capital punishment could be exacted without offending the
Eighth Amendment, a lesser sentence is certainly constitutional.
Inzunza’s sentence of life without the possibility of parole does
not offend the Eighth Amendment.
III. Section 654 Claim by Barrientos and Inzunza on
Count 2
       Barrientos and Inzunza contend the trial court’s imposition
of a consecutive term on the attempted robbery count (Count 2) in
addition to the sentence imposed on the murder count (Count 1)
violated section 654’s proscription against multiple punishments.
Barrientos further claims the sentence imposed on count 2
violated the Double Jeopardy Clause of the Fifth Amendment.
A.     Legal Principles
       Section 654, subdivision (a) states, “An act or omission that
is punishable in different ways by different provisions of law
shall be punished under the provision that provides for the
longest potential term of imprisonment, but in no case shall the
act or omission be punished under more than one provision. An
acquittal or conviction and sentence under any one bars a
prosecution for the same act or omission under any other.”
       Whether a course of criminal conduct is a divisible
transaction which could be punished under more than one statute
within the meaning of section 654 depends on the intent and
objective of the actor. (People v. Beamon (1973) 8 Cal.3d 625,
637.) “It is defendant’s intent and objective, not the temporal
proximity of his offenses, which determine whether the
transaction is indivisible. [Citations.] We have traditionally
observed that if all of the offenses were merely incidental to, or
were the means of accomplishing or facilitating one objective,




                                28
defendant may be found to have harbored a single intent and
therefore may be punished only once. [Citation.] [¶] If, on the
other hand, defendant harbored ‘multiple criminal objectives,’
which were independent of and not merely incidental to each
other, he may be punished for each statutory violation committed
in pursuit of each objective, ‘even though the violations shared
common acts or were parts of an otherwise indivisible course of
conduct.’ [Citation.]” (People v. Harrison (1989) 48 Cal.3d 321,
335.)
        “The defendant’s intent and objective are factual questions
for the trial court, and we will uphold its ruling on these matters
if it is supported by substantial evidence. [Citation.]” (People v.
Perry (2007) 154 Cal.App.4th 1521, 1525.)
        “Where a defendant is prosecuted solely on a theory of first
degree felony murder, section 654 precludes punishment for both
murder and the underlying felony. [Citation.] However, if the
prosecution presents alternative theories—such as premeditation
and felony murder—and there is evidence supporting a finding
that the murder was premeditated, then the trial court may
properly impose a sentence for both the murder and the felony.
[Citation.]” (People v. Carter (2019) 34 Cal.App.5th 831, 841.)
B.      Analysis
        We start by analyzing the prosecutor’s theory of liability for
the murder charge. In closing argument, the prosecutor
expressly relied on both the theory of premeditation and the
felony-murder rule in asking the jury to convict both Barrientos
and Inzunza. The prosecutor specifically argued the existence of
express malice and premeditation each time Barrientos pulled
the trigger but the gun jammed until finally, she shot the victim
in the face killing him. The prosecutor also argued for express




                                 29
malice and premeditation against Inzunza based on the demand
note which stated, “Real simple. Give us the fucking money from
the register or we will fucking kill you.” This is a case where the
felony-murder rule was not the prosecution’s sole theory of
liability. On the contrary, based on whether substantial evidence
supports the trial court’s decision, this is a case noted in People v.
Carter, supra, 34 Cal.App.5th 831, where imposition of sentence
without staying it, may be appropriate.
       We next assess whether the trial court’s findings are
supported by substantial evidence. Both counsel for Barrientos
and Inzunza asked the trial court to run the sentence on Count 2
(attempted robbery) concurrent with Count 1 (first degree murder
with a special circumstance). The trial court stated:
       “Okay. Okay. As to – – I have given a lot of thought as to
the sentence and running Count 2 concurrent to Count 1. I’m not
sure if I even can, but if I could I’m going to choose not to run it
concurrent. And I am going to run it consecutive, especially as to
Ms. Barrientos. What really struck me in this case was watching
the video and the fact that that gun didn’t fire multiple times.
There were so many opportunities for either [one] of them at that
point to stop and to deflect and to say, no. We need to just leave.
And Ms. Barrientos kept trying. Nothing was going to stop her
from shooting that gun. [¶] To me it almost seemed like it was
separate from the even act of the robbery. I’ve never seen a gun –
– I don’t think it jammed as much as she just couldn’t get it to
fire and to keep going on and on. It just surprised me how easily
this could have stopped at that moment. [¶] I know rash
decisions happen and people make decisions that they regret for
the rest of their lives. And sometimes they get a chance to say, if
I could have done it differently. And she had that chance. For




                                 30
whatever reason she had that chance to stop at that moment, and
she chose to go on. [¶] And Ms. Inzunza was right there and
could have at any moment stopped her when she saw what was
going on, when that gun wouldn’t fire.”
       In exercising its discretion to impose a consecutive sentence
for the attempted robbery charge, the trial court’s primary
attention was on Barrientos. While Barrientos contends the
incident was an indivisible course of conduct that took a mere 30
seconds from start to finish and that the only apparent objective
was to take money from the victim, the trial court’s comments
belie her position. By her actions depicted in the video, the trial
court implicitly found that Barrientos exhibited a pre-determined
intent to kill Kalam which was separate from the robbery. In
support of its view, the trial court explained that each time the
gun jammed, Barrientos had an opportunity to reflect and stop
from further violence but instead chose to continue and
ultimately shot Kalam to death. The record shows Barrientos
shot Kalam in the face. The trial court’s implicit finding that
Barrientos entertained a separate objective and intent – to kill
Kalam – is supported by substantial evidence.
       Citing People v. Wader (1993) 5 Cal.4th 610 (Wader),
Barrientos also contends the sentence on count 2 violates the
Double Jeopardy Clause of the Fifth Amendment of the federal
Constitution. The United States Supreme Court explained that
the Double Jeopardy Clause of the Fifth Amendment “protects
against a second prosecution for the same offense after acquittal.
It protects against a second prosecution for the same offense after
conviction. And it protects against multiple punishments for the
same offense.” (North Carolina v. Pearce (1969) 395 U.S. 711,
717, fns. omitted.)




                                31
       Sentencing on count 2 for the attempted robbery falls under
the category of protection against multiple punishments for the
same offense. Wader cited Jones v. Thomas (1989) 491 U.S. 376
(Jones), which dealt with a felony murder conviction where the
trial court also imposed a consecutive term for the underlying
felony. (Id. at p. 381.) On this, the high court explained, “[t]he
answer turns on the interest that the Double Jeopardy Clause
seeks to protect. Our cases establish that in the multiple
punishments context, that interest is ‘limited to ensuring that the
total punishment did not exceed that authorized by the
legislature.’ [Citations.] The purpose is to ensure that
sentencing courts do not exceed, by the device of multiple
punishments, the limits prescribed by the legislative branch of
government, in which lies the substantive power to define crimes
and prescribe punishments. [Citation.]” (Ibid.)
       Our Supreme Court resolved this question in People v. Holt
(1997) 15 Cal.4th 619 (Holt). Holt first noted that the double
jeopardy issue came up in Jones because the “Missouri
Legislature did not intend to allow conviction and punishment for
both felony murder and the underlying felony. [Citations.]”
(Jones, supra, 491 U.S. at p. 381.) In contrast, California’s “1978
death penalty law expressly provides that a felony underlying a
felony-murder special circumstance ‘be charged and proved
pursuant to the general law applying to the trial and conviction
of the crime.’ [Citation.] Since section 190.3 expressly permits
the sentencer to consider both the circumstances of the crime and
a special circumstance based on conviction of a felony which
underlies the first degree felony-murder conviction, there is no
federal double jeopardy violation. [Citations.]” (Holt, supra, at




                                32
pp. 692-693.)14 Since California’s Legislature does not forbid
sentencing in this context, the Double Jeopardy Clause of the
Fifth Amendment is not a bar to sentencing on the attempted
robbery conviction.
       For Inzunza, the trial court’s decision to impose a
consecutive sentence rested on its view that she could have
stopped Barrientos from shooting Kalam but did not do so. This
finding by the trial court does not resonate with clarity. Failure
to act is susceptible to various reasons such as fear, lack of care,
inattention, as well as, perhaps, a desire to see the thing done by
the other actor, here Barrientos.
       “ ‘Substantial evidence’ means that evidence which, when
viewed in light of the entire record, is of solid probative value,
maintains its credibility and inspires confidence that the
ultimate fact it addresses has been justly determined.” (People v.
Conner (1983) 34 Cal.3d 141, 149.) Inzunza’s failure to stop
Barrientos from shooting Kalam does not meet this definition.
Her inaction is not substantial evidence that she entertained a
separate objective from the robbery – an intent to kill.
IV. Apprendi Challenge to the Consecutive Term on
Count 2
       Barrientos and Inzunza contend that the factual findings
made by the trial court to impose consecutive terms violated their
Sixth Amendment right to a jury trial as well as their Fourteenth
Amendment right to due process. We disagree.

14    Holt cited section 190.4, subdivision (a) which states in
relevant part, “Whenever a special circumstance requires proof of
the commission or attempted commission of a crime, such crime
shall be charged and proved pursuant to the general law applying
to the trial and conviction of the crime.” (§ 190.4, subd. (a).)




                                33
Analysis
       In Apprendi, the United State Supreme Court held that
“[o]ther than the fact of a prior conviction, any fact that increases
the penalty for a crime beyond the prescribed statutory
maximum must be submitted to a jury, and proved beyond a
reasonable doubt.” (Apprendi, supra, 530 U.S. at p. 490.) Four
years later, in Blakely v. Washington (2004) 542 U.S. 296, the
high court explained that “the relevant ‘statutory maximum’ is
not the maximum sentence a judge may impose after finding
additional facts, but the maximum he may impose without any
additional findings.” (Id. at pp. 303-304.) Under Cunningham v.
California (2007) 549 U.S. 270, the high court held California’s
determinate sentencing scheme (section 1170 et seq.) which at
the time utilized a “presumptive” middle term, violated Apprendi
and its progeny when a trial court made factual findings of
aggravating circumstances – other than a fact of a prior
conviction – to impose the upper term. (Cunningham, at p. 293.)
       These cases, however, did not address whether the
imposition of consecutive sentences on counts found by the jury or
admitted by the defendant violated the Sixth Amendment right
to a jury trial. This question was answered in Oregon v. Ice
(2009) 555 U.S. 160 which explained, “[t]he historical record
demonstrates that the jury played no role in the decision to
impose sentences consecutively or concurrently. Rather, the
choice rested exclusively with the judge.” (Id. at p. 168.) The
high court further explained that “[i]n light of this history,
legislative reforms regarding the imposition of multiple sentences
do not implicate the core concerns that prompted our decision in
Apprendi. There is no encroachment here by the judge upon facts
historically found by the jury, nor any threat to the jury’s domain




                                 34
as a bulwark at trial between the State and the accused. Instead,
the defendant—who historically may have faced consecutive
sentences by default—has been granted by some modern
legislatures statutory protections meant to temper the harshness
of the historical practice.” (Id. at p. 169.) Additionally, the
“[s]tates’ interest in the development of their penal systems, and
their historic dominion in this area, also counsel against the
extension of Apprendi that Ice requests. Beyond question, the
authority of States over the administration of their criminal
justice systems lies at the core of their sovereign status.” (Id. at
p. 170.) As such, the high court held that judicial fact finding to
impose consecutive sentences, as under the Oregon statute, does
not violate Apprendi. (Id. at p. 172.) In California, the rule
under Oregon v. Ice was recognized in People v. Scott, supra,
61 Cal.4th at p. 405 ([“the high court has held that ‘the Sixth
Amendment’s restriction on judge-found facts’ is ‘inapplicable’
when a trial judge makes factual findings necessary to the
imposition of consecutive terms.”].)
       On this issue, Inzunza’s claim has been rendered moot
since we found merit in her section 654 contention that no
substantial evidence supported the trial court’s decision to
impose consecutive terms. As for Barrientos, we are bound by
Auto Equity Sales, Inc. v. Superior Court (1962) 57 Cal.2d 450 to
follow the decisions of courts exercising superior jurisdiction, here
the California Supreme Court as well as the United States
Supreme Court. (Id. at p. 455 [“Courts exercising inferior
jurisdiction must accept the law declared by courts of superior
jurisdiction. It is not their function to attempt to overrule
decisions of a higher court.”].)




                                 35
V.     Second Strike Sentence for Barrientos
       Barrientos contends, while the prosecution filed a prior
conviction allegation pursuant to the California’s Three Strikes
law and alleged the same conviction as a five-year prior under
section 667, subdivision (a), no jury or a court trial was conducted
to determine its truth.15 The Attorney General concedes. As
well, our review of the record does not show the prior conviction
alleged as a strike prior as well as a five-year prior was ever
found true. As such, the second-strike sentence and the
imposition of the five-year prior on count 2 must be vacated and
remanded for trial and resentencing.16




15     The Information alleged Barrientos had suffered a prior
conviction that constituted a “strike prior” under section 667,
subdivision (d) and section 1170.12, subdivision (b) for a robbery,
in violation of section 211 in case No. BA428427, suffered on
April 8, 2015 in Los Angeles County Superior Court. The same
prior conviction was also alleged as a five-year prior under
section 667, subdivision (a).
16    The trial court used the strike prior only on count 2 for the
attempted robbery when it doubled the middle term. The trial
court also only imposed the five-year prior on count 2.




                                36
                          DISPOSITION
      Sentence on count 2 for Barrientos is vacated. The matter
is remanded for a trial on the prior conviction allegations and
resentencing. Sentence on count 2 for Inzunza is remanded to
vacate the imposition of a consecutive term and to stay the
sentence pursuant to section 654. In all other respects, the
judgment for Barrientos and Inzunza are affirmed.



                                                 OHTA, J.*

We concur:




             STRATTON, Acting P. J.




             WILEY, J.




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                37